Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the election filed on 06/29/2021. Invention I, species “a” has been elected without traverse. Non-elected claims 13-20 have been canceled. New claims 21-28 have been added. Currently, claims 1-12 and 21-28 are pending.
DETAILED ACTION 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub. No. US 2018/0012898 A1), herein Wu, in view of Mokhlesi et al. (Pub. No. US 2005/0127428 A1), herein Mokhlesi.
Regarding claim 1, Wu discloses a semiconductor structure for a memory device comprising: a first gate structure 124-136-122; and a second gate structure 152/120 adjacent to the first gate structure, wherein the second gate structure comprises a first layer and a second layer, the first layer is between the second layer and the first gate structure, the first layer and the second layer comprise a same semiconductor material and same dopants (Wu: Figs. 1-3, 16C and paragraphs [0013]-[0020]).  
Wu does not specifically show the first layer has a first dopant concentration, and the second layer has a second dopant concentration different from the first dopant concentration.
However, in the same field of endeavor, Mokhlesi (in paragraph [0134]) says “a varying dopant concentration along the vertical axis of the select gate pillars may provide some electrostatic potential difference to accomplish the same objective without the need for separating the upper and lower select gates with a tunnel oxide.”
Therefore, it would have been obvious to one of ordinary skill in the art to have the first layer having a first dopant concentration, and the second layer having a second dopant concentration different from the first dopant 
Regarding claim 6, Wu discloses a memory device comprising: a substrate; a first gate structure over the substrate; a first doped region in the substrate; and a second gate structure over the substrate and adjacent to the first gate structure, wherein the first gate structure is disposed between the second gate structure and the first doped region (Wu: Figs. 1-3, 16C and paragraphs [0013]-[0020]).  
Wu does not specifically show wherein the second gate structure comprises a first layer having a first dopant concentration and a second layer having a second dopant concentration different from the first dopant concentration.
However, in the same field of endeavor, Mokhlesi (in paragraph [0134]) says “a varying dopant concentration along the vertical axis of the select gate pillars may provide some electrostatic potential difference to accomplish the same objective without the need for separating the upper and lower select gates with a tunnel oxide.”
Therefore, it would have been obvious to one of ordinary skill in the art to have wherein the second gate structure comprises a first layer having a first dopant concentration and a second layer having a second dopant concentration different from the first dopant concentration, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Regarding claim 7, Wu in view of Mokhlesi teaches the memory device of Claim 6, wherein the first gate structure comprises a floating gate over the substrate, a control gate over the floating gate and a dielectric structure between the floating gate and the control gate, and the second gate structure comprises a select gate (Wu: Figs. 1-3, 16C and paragraphs [0013]-[0020]).  
Regarding claim 8, Wu in view of Mokhlesi teaches the memory device of Claim 7, further comprising an erase gate over the first doped region (Wu: Figs. 1-3, 16C and paragraphs [0013]-[0020]).  
Regarding claim 9, Wu in view of Mokhlesi teaches the memory device of Claim 6, wherein the first gate structure comprises a select gate and the second gate structure comprises a control gate (Wu: Figs. 1-3, 16C and paragraphs [0013]-[0020]).  
Regarding claim 21, Wu in view of Mokhlesi is silent about the thickness of the layers. However, the claimed thickness value is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose the particular claimed range because applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another temperature range. The claim(s) is(are) obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. See In re Aller, 105 USPQ 233 (CCPA 1955) and In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 2-5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claims 2 and 10, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second gate structure comprises an n-type gate structure, and the second dopant concentration of the second layer is less than the first dopant concentration of the first layer. 
	With respect to claims 3 and 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second gate structure comprises a p-type gate 
	With respect to claims 4 and 12, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second gate structure further comprises a third layer between the first layer and the second layer, and the third layer has a third dopant concentration between the first dopant concentration of the first layer and the second dopant concentration of the second layer. Claim 5 is included likewise as it depends from claim 4.
	With respect to claim 22, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the third gate structure comprises a third layer and a fourth layer over the third layer, wherein the first layer, second layer, the third layer and the fourth layer comprise a same semiconductor material and same dopants, the first layer and the third layer have a first dopant concentration, and the second layer and the fourth layer have a second dopant concentration different from the first dopant concentration. Claims 23-28 are included likewise as they depend from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 6, 2021